   Case 1:21-cv-02795-BMC Document 8 Filed 05/19/21 Page 1 of 4 PageID #: 35




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 LopezTalent Management LLC and                       Case No. 1:21-cv-02795 BMC
 Josanne Lopez,

                            Plaintiffs,

 v.                                                    MEMORANDUM IN SUPPORT
                                                       OF EMERGENCY MOTION TO
                                                      FILE COMPLAINT UNDER SEAL

 Laura Coates,

                            Defendant.


         Defendant Laura Coates ("Coates") brings this emergency motion to request

that the Court direct the Court Administrator to remove the Complaint in this

action from the public record and file it under seal. Plaintiffs filed this action on

May 18, 2021 without notice to Coates. In their Complaint, Plaintiffs disclose

confidential        information,      including   detailed    and   specific   compensation

information, regarding Coates' contracts with CNN, Sirius XM and a book

publisher.        Although Plaintiffs purport to be professional managers in the

entertainment industry, they put this information into the public record with full

knowledge that the information was the subject of confidentiality agreements

between Coates and these parties. Plaintiffs made these disclosures with complete

disregard to the contractual and privacy rights of Coates and third parties.

         Upon learning of this action, Coates immediately demanded that Plaintiffs

themselves remove their Complaint from the public record and re-file it under seal.


                                                  1
CORE/3521050.0002/166962337.1
   Case 1:21-cv-02795-BMC Document 8 Filed 05/19/21 Page 2 of 4 PageID #: 36




Plaintiffs have taken no action to address these legitimate concerns, thus

necessitating this motion.

                                STATEMENTS OF FACTS

         Laura Coates is a legal analyst who appears on CNN. She also hosts a radio

show on Sirius XM. At one time she had a contract with Plaintiff LopezTalent for

certain management services. That contract was lawfully terminated in August of

2020. In the course of performing fiduciary services for Coates, Plaintiffs came

into possession of confidential contractual information owned by Coates. This

included the terms of Coates' contracts with CNN and Sirius XM. Also, although

Plaintiffs had no involvement with this, Coates had disclosed to Plaintiffs,

confidentially, the terms of a book contract with the publisher referenced in the

underlying complaint. At all times Coates has abided by the terms of her

confidentiality agreements, and any purported information relayed to Plaintiffs

prior to the express and lawful termination of the contract was done consistent

with the duty of confidentiality.

         These contracts have confidentiality provisions, are trade secret and are

generally understood to protected proprietary information. See Declaration of

Laura Coates. It is well understood in the industry that the terms of media

contracts are trade secret and highly confidential. Id. Plaintiffs had access to

certain of these contracts and thus knew the information was confidential. Id.

         Nonetheless, Plaintiffs purport to recite the specific, confidential details of

these contracts in their Complaint, which they filed publicly and with no attempt

                                            2
CORE/3521050.0002/166962337.1
   Case 1:21-cv-02795-BMC Document 8 Filed 05/19/21 Page 3 of 4 PageID #: 37




to protect the confidential and trade secret information of Coates and these third

parties. In particular, in paragraphs 2 and 27, Plaintiffs purport to recite the

compensation details of Coates' book deal. In paragraphs 21, 24 and 26, Plaintiffs

purport to recite the compensation details of Coates' agreements with CNN. And

in paragraph 22, Plaintiffs purport to recite the compensation details of Coates'

agreements with Sirius XM. Plaintiffs did not have to make these disclosures to

bring their (unfounded) claims for compensation. Plaintiffs either could have

omitted this information from public filings, or they could have filed the Complaint

under seal. But they did nothing to protect the rights of Coates and these third

parties.

                                   ARGUMENT

         A court may order a document to filed under seal where appropriate. Uni-

Sys., LLC. v. United States Tennis Ass'n, Inc., 2020 WL 8265407, at *8 (E.D.N.Y.

July 6, 2020)(granting motion to file exhibits under seal when subject to a

confidentiality agreement). The court decides how strong a presumption of access

a document deserves with reference to its role in the judicial process. Next, the

court will “balance the weight of that presumption, if any, with competing

interests, namely, the private interests and concerns of judicial efficiency and law

enforcement, to determine whether or not to seal a document.” Cumberland

Packing Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y. 1999).

         Here, both public and private interests can be addressed reasonably. The

Court should order the Complaint to be temporarily sealed in its entirety, to avoid

                                         3
CORE/3521050.0002/166962337.1
   Case 1:21-cv-02795-BMC Document 8 Filed 05/19/21 Page 4 of 4 PageID #: 38




further damage to Coates and third parties who have legitimate confidentiality and

trade secret concerns. Thereafter, a properly redacted Complaint may be made

part of the public record, either by agreement or by further Court Order.

                                MEET AND CONFER STATEMENT

         Immediately upon learning that the Complaint had been filed, and that it

violated confidentiality agreements, counsel for Coates contacted Plaintiff's

counsel by telephone and email, and raised these concerns. As of the filing of this

motion Plaintiff's counsel has not responded.

                                       CONCLUSION

         For all the foregoing reasons Laura Coates respectfully requests the

Complaint be removed from the public record and filed under seal in respect of the

confidentiality obligations of both parties and the rights of non-parties.

May 19, 2021
                                                /s/Kieran Corcoran_________
                                                Kieran Corcoran (KC4935)
                                                STINSON LLP
                                                1325 Avenue of the Americas
                                                27th Floor
                                                New York, New York 10019
                                                Telephone: 212-763-8491
                                                Email: kieran.corcoran@stinson.com

                                                Keith S. Moheban (MN 216380)
                                                (pro hac vice application in process)
                                                STINSON LLP
                                                50 South Sixth Street, Suite 2600
                                                Minneapolis, MN 55402
                                                Telephone: (612) 335-1544
                                                Email: keith.moheban@stinson.com
                                                ATTORNEYS FOR DEFENDANT
                                                LAURA COATES

                                            4
CORE/3521050.0002/166962337.1
